367 Pa. 346 (1951)
McElwain, Appellant,
v.
Myers.
Supreme Court of Pennsylvania.
Argued March 21, 1951.
May 23, 1951.
*347 Before DREW, C.J., STERN, STEARNE, JONES, BELL, LADNER and CHIDSEY, JJ.
*350 Samuel J. Feigus, with him Wade K. Newell, for appellant.
William B. Parshall, with him Henderson, Parshall & Crow, for appellee.
OPINION PER CURIAM, May 23, 1951:
A majority of the members of this Court who heard this case are of the opinion that the learned court below was correct in refusing to take off the nonsuit. The *351 judgment is therefore affirmed on the opinion of President Judge CARR for the court en banc.
Judgment affirmed.